DETAILED ACTION
Reasons for Allowance
Claims 1-6, allowed.
The following is an examiner’s statement of reasons for allowance: 
Re claim 1, the claim recites:
“1. A visible light communication apparatus, comprising: 
a substrate; 
a TFT (thin film transistor) structure layer on the substrate; 
a photoelectric conversion component on a source or a drain of the TFT structure layer; and 
a light-emitting component on the substrate, 
wherein the photoelectric conversion component is configured to receive an optical signal and convert the optical signal into an electrical signal; and 
the light-emitting component is configured to emit an optical signal;
the visible light communication apparatus further comprises a planarization layer overlying the TFT structure layer and the photoelectric conversion component; 
the light-emitting component is provided with connection electrodes, and the connection electrodes are on the planarization layer; and 
the visible light communication apparatus further comprises a protective layer on the planarization layer, wherein the protective layer wraps around the connection electrodes of the light-emitting component, and exposes connection ends of the connection electrodes of the light- emitting component.”
The claim was amended to further recite limitations that are in claim 7 and 8, which were previously dependent upon claim 1 and indicated allowable. However, the examiner was unable to find, alone or in combination, the system that has an additional protective layer that on top of the planarization layer that also can wrap around the connection electrodes of the light emitting component and exposes the connection ends of the light emitting components. While it is disclosed by the prior art, the use of a protective layer that is also used with a planarization layer, the use of the system of the protective player on the planarization layer, such that the layer of the protective layer is closer to the surface of the device, rather than the substrate, as well as the protective layer also wrapping around the connection electrodes and exposes the connection ends of the electrodes. Hence, when the claim scope is considered, the claim is considered allowable. The most pertinent art to show what is known in the prior art arena are discussed. 
Kim (US PG PUB 2020/0042123) discloses the protective conductive layer 422 is disposed on the polarization layer 140, the protective conductive layer 422 can be formed at the same time and the same materials as that of components disposed on the planarization layer 140 in the display area DA. In detail, when the pixel electrode 311 in the display are is formed on the planarization layer 140, the protective conductive layer 422 is formed on the planarization layer 140 in the peripheral area PA of the same material as that of the pixel electrode 311 and at the same time as the pixel electrode 311. Accordingly, the protective conductive layer 422 has the same structure as that of the pixel electrode. As shown in Fig. 3, the protective conductive layer is not converted by the planarization 140 but converse an exposed part of the electrodes power supply line 420 ¶ [0070].
While the prior art does disclose the system wherein the protective layer is formed on the planarization layer, it does not explicitly disclose that the protective layer is formed such as to also expose the connections of the electrodes.  
Lim (US PG PUB 2007/0152249) discloses a protective layer over the entire surface include the pad electrode; selectively removing the protective layer over the pad electrode to form via a hole; forming a color filter layer over the protective layer; forming the planarization layer for the covering the color filter layer ¶ [0032]. 
While this system also discloses within the protective player is removed over the pad electrode to form via a hole, such that it does expose the electrodes. However, within the prior art of Lim, the planarization layer is formed closer to the surface than the protective layer such that the protective layer is not formed on the planarization layer. 
Re claims 2-6, 9, 10, 18-20, these claims are dependent upon claim 1 and are allowable for the reasons previously stated. 
Re claim 11, the claims recites:
“11. A method for fabricating a visible light communication apparatus, comprising: 
forming a TFT (thin film transistor) structure layer on a substrate; 
forming a photoelectric conversion component on a source or a drain of the TFT structure layer;
forming a planarization layer on the TFT structure layer and the photoelectric conversion 3Application No.: 16/769,687Docket No.: P200515US00 component, and 
forming a light-emitting component on the planarization layer at a position away from the photoelectric conversion component by a predetermined distances;
wherein forming the light-emitting component on the planarization layer comprises: 
forming two connection electrodes of the light-emitting component on the planarization layer, and patterning the connection electrodes; and 
forming a protective layer on the planarization layer and the two connection electrodes, and forming two connection via holes in the protective layer at positions corresponding to the two connection electrodes.”
The claim was amended to further recite the limitations of claim 15, was previously dependent upon claim 11, as was previously indicated allowable. While the prior art does disclose the planarization layer as well as the use of a light emitting components wherein there are also electrical connections or electrodes of the light emitting elements, the claim scope also recites additional elements that are not present. The claim scope further requires the forming of the protection layer on top of the planarization layer and the two connection electrodes as well as the forming two connections via holes in the protective layer at positions corresponding to the two connection electrodes. While it is disclosed by the prior art, the use of a protective layer that is also used with a planarization layer, the use of the system of the protective player on the planarization layer, such that the layer of the protective layer is closer to the surface of the device, rather than the substrate, as well as the protective layer also wrapping around the connection electrodes and exposes the connection ends of the electrodes. Hence, when the claim scope is considered as a whole, the claim is considered allowable. The most pertinent art to show what is known in the prior art arena are discussed. 
Kim (US PG PUB 2020/0042123) discloses the protective conductive layer 422 is disposed on the polarization layer 140, the protective conductive layer 422 can be formed at the same time and the same materials as that of components disposed on the planarization layer 140 in the display area DA. In detail, when the pixel electrode 311 in the display are is formed on the planarization layer 140, the protective conductive layer 422 is formed on the planarization layer 140 in the peripheral area PA of the same material as that of the pixel electrode 311 and at the same time as the pixel electrode 311. Accordingly, the protective conductive layer 422 has the same structure as that of the pixel electrode. As shown in Fig. 3, the protective conductive layer is not converted by the planarization 140 but converse an exposed part of the electrodes power supply line 420 ¶ [0070].
While the prior art does disclose the system wherein the protective layer is formed on the planarization layer, it does not explicitly disclose that the protective layer is formed such as to also expose the connections of the electrodes.  
Lim (US PG PUB 2007/0152249) discloses a protective layer over the entire surface include the pad electrode; selectively removing the protective layer over the pad electrode to form via a hole; forming a color filter layer over the protective layer; forming the planarization layer for the covering the color filter layer ¶ [0032]. 
While this system also discloses within the protective player is removed over the pad electrode to form via a hole, such that it does expose the electrodes. However, within the prior art of Lim, the planarization layer is formed closer to the surface than the protective layer such that the protective layer is not formed on the planarization layer. 
Re claim 12-14, 16, and 17, these claims are dependent upon claim 11 are allowable for the reasons previously indicated. 
The following patents and patent applications are cited to show the state of the art with respect to a visible light communication apparatus upon a substrate:
(US-20200212331, US-20190385991, US-20220209083, US-20180227053, US-20200042766, US-20210226701, US-20210408168, US-20200042123, US-20190210514, US-20190172886, US-20200028589, US-20210257433, US-20210191213, US-20200127154, US-20200127014, US-11287684)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA MOTSINGER whose telephone number is (571)270-7488. The examiner can normally be reached 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANYA MOTSINGER
Examiner
Art Unit 2637



/TANYA T MOTSINGER/Examiner, Art Unit 2637